Citation Nr: 1531359	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the extremities.

3.  Entitlement to service connection for a prostate disability.

(The issue of entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on June 14, 2013 is the subject of a separate decision by the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) from June and August 2013 decisions of the Department of Veterans' Affairs (VA) Medical Center in Bay Pines, Florida.  The RO in St. Petersburg, Florida currently has jurisdiction over the issues on appeal listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a November 2012 rating decision, the RO denied entitlement to service connection for diabetes mellitus, peripheral neuropathy of the extremities, and a prostate disability.  The Veteran submitted a timely notice of disagreement with the November 2012 decision in January 2013.  A statement of the case has not been issued as to these issues.  38 U.S.C.A. § 7105(a) (West 2014).  Thus, the Board is required to remand these issues for issuance of the necessary statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issues of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the extremities, and a prostate disability.  These issues shall not be certified to the Board unless a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




